Case 7:18-cv-00160-LSC Document 101-1 Filed 03/14/19 Page 1 of 3            FILED
                                                                   2019 Mar-14 PM 04:00
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




 EXHIBIT A
       Case 7:18-cv-00160-LSC Document 101-1 Filed 03/14/19 Page 2 of 3



                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION
KIMBERLY and JOHN STAPLES,
              Plaintiffs,
v.                                                Case No: 7:18-cv-00160-LSC
H. WALKER ENTERPRISES, LLC,
RENAISSANCE MAN FOOD
SERVICES, LLC, and SIMMONS
              Defendants.

            DECLARATION OF STEVE GARDNER IN SUPPORT
           OF DEFENDANT SIMMONS PREPARED FOODS, INC.'S
                 MOTION FOR SUMMARY JUDGMENT

      1.      My name is Steve Gardner. I am over 21 years of age and am fully

competent to make this declaration. I have personal knowledge of all facts recited

herein and state that such facts are true and correct.

      2.      I was formerly the Vice President of Human Resources for Simmons

Prepared Foods, Inc. ("Simmons").

      3.      I interacted with John Staples ("Mr. Staples") during his employment

with Simmons.

      4.      Mr. Staples was hired as an at-will employee, and he continued to be

employed on an at-will basis throughout the duration of his employment with

Simmons.

      5.      I never told Mr. Staples that he could only be fired from Simmons for

good cause.


                                           1
      Case 7:18-cv-00160-LSC Document 101-1 Filed 03/14/19 Page 3 of 3




     6.    I also never told Mr. Staples that Simmons was going to protect him

from Herschel Walker.

     I declare under penalty of perjury that the foregoing is true and correct.

     Executed on March /,3 , 2019.


                                             Steve Ga ner




                                         2
